Citation Nr: 0402701	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  01-03 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
post-operative right ankle injury with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to May 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



REMAND

The veteran is seeking entitlement to an increased evaluation 
for residuals of a post-operative right ankle injury, with 
degenerative joint disease, currently evaluated as 20 percent 
disabling.  The veteran was last afforded a VA examination of 
his right ankle in August 2001.  At that time, the examiner 
noted that there was no evidence of any nerve disability in 
the right ankle.  However, at his October 2003 hearing before 
a Member of the Board, the veteran submitted private medical 
records dated in October 2003, which appear to indicate some 
nerve disability in the right foot.  At his hearing, the 
veteran testified that his right ankle disability had 
worsened since his last VA examination in August 2001.  The 
veteran also testified that he was currently being treated by 
civilian doctors as well as by VA physicians.  In light of 
the aforementioned circumstances, the Board concludes that a 
REMAND of this matter is necessary to afford the veteran a 
current and thorough VA examination as well as to ensure that 
all relevant treatment records have been obtained and 
associated with the claims folder.  



Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
civilian and VA, who have treated the 
veteran for his right ankle disability 
since July 2001.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.

2.  The RO should review the claims file 
and ensure that all notification and 
development action has been satisfied and 
completed in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) and any 
other applicable legal precedent.  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
of his right ankle to determine the 
current nature and severity of his 
service-connected disability.  The 
veteran's claims folder should be made 
available to the examiners prior to the 
examination, and the examiners are 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiners should be performed and the 
findings reported in detail.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the orthopedic examiner is requested to 
identify all subjective and objective 
manifestations of the veteran's right 
ankle disability, including range of 
motion with a notation of any additional 
functional loss due to pain, weakness, 
fatigue or incoordination.  The examiner 
is also requested to note the presence or 
absence of ankylosis and degenerative 
joint disease.  The examiner is requested 
to express an opinion as to whether the 
veteran's right ankle disability has 
increased in severity since the August 
2001 VA examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the neurological examiner is requested to 
identify all subjective and objective 
manifestations of nerve damage in the 
veteran's right foot and ankle, if any.  
If any is found, the examiner should 
express an opinion as to whether it is 
complete, incomplete, mild, moderate, or 
severe.  

A complete rationale for each opinion 
expressed by the examiners should be 
provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




